         Case 3:18-cv-05704-RSL Document 105 Filed 11/20/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
 8                                AT SEATTLE

 9
                                          No. 3:18-cv-05704-RSL
       IN RE IMPINJ, INC. SECURITIES
10     LITIGATION
                                           CLASS ACTION
11
                                           ORDER APPROVING
12                                         PLAN OF ALLOCATION OF
13                                         NET SETTLEMENT FUND

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER APPROVING PLAN OF ALLOCATION                    BYRNES KELLER CROMWELL LLP
     OF NET SETTLEMENT FUND                                  1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                       Seattle, Washington 98104
                                                               Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 105 Filed 11/20/20 Page 2 of 3




 1           This matter came on for hearing on November 19, 2020 (the “Settlement Hearing”) on Lead

 2 Plaintiff’s motion to determine whether the proposed plan of allocation of the Net Settlement Fund
 3 (“Plan of Allocation”) created by the Settlement achieved in the above-captioned class action (the
 4 “Action”) should be approved. The Court having considered all matters submitted to it at the
 5 Settlement Hearing and otherwise; and it appearing that notice of the Settlement Hearing substantially
 6 in the form approved by the Court was mailed to all Settlement Class Members who or which could
 7 be identified with reasonable effort, and that a summary notice of the hearing substantially in the
 8 form approved by the Court was published in The Wall Street Journal and released over PR Newswire
 9 pursuant to the specifications of the Court; and the Court having considered and determined the
10 fairness and reasonableness of the proposed Plan of Allocation,
11           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

12           1.     This Order approving the proposed Plan of Allocation incorporates by reference the

13 definitions in the Stipulation and Agreement of Settlement dated July 9, 2020 (ECF No. 91-2) (the
14 “Stipulation”) and all terms not otherwise defined herein shall have the same meanings as set forth
15 in the Stipulation.
16           2.     The Court has jurisdiction to enter this Order approving the proposed Plan of

17 Allocation, and over the subject matter of the Action and all Parties to the Action, including all
18 Settlement Class Members.
19           3.     Notice of Lead Plaintiff’s motion for approval of the proposed Plan of Allocation was

20 given to all Settlement Class Members who or which could be identified with reasonable effort. The
21 form and method of notifying the Settlement Class of the motion for approval of the proposed Plan
22 of Allocation satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the Private
23 Securities Litigation Reform Act of 1995 (15 U.S.C. § 78u-4), due process, and all other applicable
24 law and rules, constituted the best notice practicable under the circumstances, and constituted due
25 and sufficient notice to all persons and entities entitled thereto.
26           4.     No objections to the Plan of Allocation have been received.

27
28   ORDER APPROVING PLAN OF ALLOCATION OF             -1-                 BYRNES KELLER CROMWELL LLP
     NET SETTLEMENT FUND                                                     1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 105 Filed 11/20/20 Page 3 of 3




 1          5.      The Court hereby finds and concludes that the formula for the calculation of the claims

 2 of Claimants as set forth in the Plan of Allocation mailed to Settlement Class Members provides a
 3 fair and reasonable basis upon which to allocate the proceeds of the Net Settlement Fund among
 4 Settlement Class Members with due consideration having been given to administrative convenience
 5 and necessity.
 6          6.      The Court hereby finds and concludes that the Plan of Allocation is, in all respects,

 7 fair and reasonable to the Settlement Class. Accordingly, the Court hereby approves the Plan of
 8 Allocation proposed by Lead Plaintiff.
 9          7.      Any appeal or any challenge affecting this Court’s approval of the Plan of Allocation

10 shall in no way disturb or affect the finality of the Judgment.
11          8.      There is no just reason for delay in the entry of this Order, and immediate entry by the

12 Clerk of the Court is expressly directed.
13
14          SO ORDERED this 20th day of November, 2020.

15
16
17                                                          The Honorable Robert S. Lasnik
18                                                            United States District Judge

19
20
21
22
23
24
25
26
27
28   ORDER APPROVING PLAN OF ALLOCATION OF            -2-                  BYRNES KELLER CROMWELL LLP
     NET SETTLEMENT FUND                                                     1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                       Seattle, Washington 98104
                                                                               Telephone: (206) 622-2000
